Citation Nr: 1548389	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  03-18 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a higher initial rating for acne, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran served on active duty from August 1980 to August 2000. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, granted service connection for acne, with an initial 10 percent disability rating assigned. 

The Veteran provided testimony during a videoconference hearing before the undersigned in January 2012.  A transcript is of record.

The appeal has been subject to several Board remands with the most recent occurring in August 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the appeal must again be remanded to ensure compliance with the examination instructions given in the December 2013 and August 2014 Board remands.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The January 2015 VA examination report with February 2015 addendum does not include any comments regarding the 2012 private dermatology records from Afshin Farzadmehr, M.D. (Dr. Mehr).  The December 2013 and August 2014 Board remands explicitly instructed that the examiner to consider these private medical records.  Although the examiner affirmed reviewing the claims folder, it is an insufficient record review to comply with the specific remand instructions to address these particular private medical records.  Id. Corrective action is necessary as detailed below.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the January 2015 VA examiner for an addendum medical opinion.  If he is unavailable, contact another appropriately qualified clinician.  The complete electronic claims folder must be available for review.  The examiner must acknowledge receipt and review of the record.  

The examiner must review the 2012 private medical records from Dr. Mehr and comment on their significance.  The examiner must state if the review of the 2012 private medical records would change any findings reported in the January 2015 VA examination and February 2015 addendum and if so, report the changes.    

 (If another clinical examination is deemed necessary, this should be scheduled).

2.  Then, readjudicate the claim.  If the appeal is not resolved, the Veteran and her representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




